DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 20 May 2022 have been fully considered and are persuasive.  The rejection filed 22 December 2021 has been withdrawn.   However, upon further consideration, a new ground(s) of rejection is provided below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10, 12, 14, 15, 19, 21, and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner (US 2014/0287641) in view of DRZAL et al (US 2018/0304598) [hereinafter DRZAL] and further in view of Bahu et al (US 2017/0207330) [hereinafter Bahu].
Regarding claims 1-7, 10, 14, 23, Steiner discloses a protective shield (Par. 0008; 0061; 0074; claim 92: “A ballistic material, a bullet-proof vest or an armor plate”): comprising: a body for protecting a user from a projectile or impact, the body comprising a front strike face and an opposing rear face (Fig. 7; ceramic layer 24 define a strike face and rear face ); wherein the body comprises a composite structure comprising multiple layers (24, 25, and 26; Fig. 7; Par. 0061) one layer comprising an aerogel 25; and wherein the composite structure is arranged between  the strike face and rear face, and/or (ii) so as to at least partly define the strike face and/or the rear face (Fig. 7).
While Steiner discloses one layer comprising aerogel 24, Steiner fails disclose at least one layer comprising graphene.   
DRZAL teaches that it is known in the art of composite protective structures to use graphene between the layers (Par. 0055: “The intervening-layer 32 comprises a polymeric matrix and layered nanoparticles having a platelet morphology, and thus are referred to herein as layered nanoplatelets 36. As used herein, nanoplatelets are two-dimensional plate-like structures that have a thickness of a few nanometers and aspect ratios ranging from 100 to 3,000 or greater. Non-limiting examples of suitable nanoplatelets include graphene nanoplatelets”).
It would have been obvious at the time the invention was filed to have modified Steiner such that the composite structure had a layer of graphene, in view of DRZAL, to obtain the desired result of providing a level of controlled or predictable delamination of the composite during an impact and absorb or redirect kinetic energy along the intervening graphene layers (see DRZAL Par. 0065).
The combination of Steiner and DRZAL (as applied directly above) does not teach a connector arrangement on the body.  
Bahu teaches that it is known in the art of shields to provide a connector arrangement 19 on the body adapted so as to allow the shield to connect to an adjacent protective shield, wherein the strike face has a perimeter defined by edges of the strike face; wherein the connector arrangement is arranged so that an adjacent protective shield can be connected to the connector arrangement with the body of the adjacent protective shield abutting and/or overlapping with the strike face of the protective shield at any point about the perimeter of the strike face (Fig. 1 and 2; Par. 0032) 
wherein the connector arrangement is adapted so that a plurality of adjacent protective shields can be connected to the connector arrangement (Par. 0032; regarding claim 2);
wherein the connector arrangement comprises first and second connector parts 19 provided on the body (Fig. 1 and 2), the first connector part being adapted to connect to a second connector part of another protective shield and the second connector part being adapted to connect to a first connector part of another protective shield (Par. 0032; Regarding claim 3);
wherein the first connector part and the second connector part are each provided on the strike face or the rear face; and wherein each extend around the edge of the strike face or rear face on which they are provided (Par. 0032; Regarding claim 4);
wherein at least one of the first and second connector parts is offset from the edge of the face on which they are provided (Fig. 1 and 2; Regarding claim 5);
wherein the first connector part is provided on the rear fac (Fig. 2); and wherein the second connector part is provided on the strike face (Fig. 1; Regarding claim 6);
wherein each of the first and second connector parts comprises a plurality of connector elements (Par. 0031; regarding claim 7)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the combination of Steiner and DRZAL such that there was a connector arrangement, in view of Bahu, to obtain the desired result of connecting multiple shields together.  
Regarding claim 12, DRZAL further teaches wherein the layer comprising graphene comprises graphene in the form of graphene platelets (Par. 0055 and 0065).
It would have been obvious at the time the invention was filed to have modified Steiner such that the composite structure had a layer of graphene, in view of DRZAL, to obtain the desired result of providing a level of controlled or predictable delamination of the composite during an impact and absorb or redirect kinetic energy along the intervening graphene layers (see DRZAL Par. 0065).
Regarding claim 15, Steiner further discloses a fastening element or means is provided to secure the first and second layers of the composite structure together, the fastening element or means being provided along an edge of the composite structure (adhesion layers 26; Par. 0061; extends between the layers to include along the edges)
Regarding claims 19 and 21, Steiner further discloses wherein the composite structure further comprises a protective layer selected from the group consisting of aramid fibres (Par. 0077; claim 88), aromatic polyamide fibres, boron fibres, ultra-high molecular weight polyethylene (Par. 0145), poly(p- phenylene-2,6-benzobisoxazole) (PBO) (Par. 0065) or combinations thereof, wherein the composite structure is arranged with the protective layer adjacent or defining the strike face (Par. 0064-0065).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641